GIERKE, Judge
(concurring in the result):
I agree with the result in this case, but I would answer the granted issue in the negative and hold that the military judge erred in characterizing the proffered testimony as “factually ambiguous” and “cumulative.” The proffered testimony, if believed, would have been “clearly exculpatory,” see 37 MJ 305, regarding the charge of conspiracy to possess cocaine, because it would have established that appellant was unaware that Ortiz intended to purchase cocaine.
The majority opinion sets out only part of the test proposed by the court below. See 37 MJ 305. The Court of Military Review proposed the following:
The middle ground which we propose ... is to allow [the convening authority and the military judge], using the standard of beyond a reasonable doubt, to make an objective determination, reviewable for legal error, that no reasonable trier of fact would credit the testimony sought to be immunized. If such a determination was correctly made, the testimony would then be rightly deemed not clearly exculpatory, and immunity should be denied____
Whether or not such a rule applies at the trial level, there can be little doubt that, at the appellate level, the likely effect of the expected testimony of a prospective witness who is erroneously denied immunity is material to assessing any such error for harmlessness; that the credibility of the witness and his testimony is a material factor in gauging such effect; and that the findings of guilty may be affirmed if an appellate court is satisfied beyond a reasonable doubt that the immunized testimony, had it been presented, would have had no effect at all upon the outcome of the case.
Unpub. op. at 3.
I believe that the foregoing test is consistent with United States v. Zayas, 24 MJ 132 (CMA 1987), and Article 59(a), Uniform Code of Military Justice, 10 USC § 859(a). It is a very restrictive test, giving the convening authority or military judge authority to deny immunity only in rare cases where the proffered testimony is totally unworthy of belief.
The proposed test is objective; it does not allow a convening authority or military judge to make a subjective credibility evaluation. If a convening authority or military judge correctly determines that “no reasonable trier of fact would credit the testimony,” then the testimony would be without probative value and legally irrelevant. Mil.R.Evid. 401, 402, and 403, Manual for Courts-Martial, United States, 1984. I cannot fathom how irrelevant evidence could ever constitute the “clearly exculpa*307tory” evidence contemplated by Zayas (24 MJ at 135) or how prejudicial error could ever be predicated on exclusion of irrelevant evidence. See Art. 59(a).
I would limit the authority to deny immunity to those rare cases contemplated by the Court of Military Review’s test and would scrutinize carefully any denial of immunity. I am not prepared to divest the military judge of authority to avoid a total waste of the court’s time.
Turning to the facts of this case, I would hold that the military judge erred by making a subjective rather than an objective evaluation of Petty Officer Ortiz’ testimony and by ruling that his testimony would be cumulative with that of Mrs. Thomas, whose in-court testimony contradicted her earlier statements. If believed, Ortiz’ testimony would be clearly exculpatory, as required by Zayas, and corroborative rather than cumulative. Accordingly, I concur in the result.